Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered October 11, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s comments on summation were tantamount to calling him a liar. This issue has not been preserved for our review as a matter of law (see, People v Lafayette, 118 AD2d 593). In any event, we find this contention to be unsupported by the record. The prosecutor’s comments regarding the defendant’s failure to admit his presence in the restaurant in question were not improper. The prosecutor merely sought to point out inconsistencies between the defendant’s testimony and the testimony of the complaining witness. This is not a case in which the prosecutor resorted to name-calling, nor in which the prosecutor characterized the defendant as a liar (see, People v Shanis, 36 NY2d 697; People v Jones, 104 AD2d 826; People v Alston, 77 AD2d 906). The defendant was not prejudiced by any prosecutorial remarks and was not deprived of a fair trial (see, People v Roopchand, 65 NY2d 837). Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.